Portions of this exhibit were omitted and filed separately with the Secretary of the Securities and Exchange Commission pursuant to an application for confidential treatment filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions are marked by [***]. SUPPLY AGREEMENT by and between Vishay Dale Electronics, Inc.,a Delaware corporation, as Supplier and Vishay Advanced Technology, Ltd.,an Israeli company, as Buyer Dated as of July 6, 2010 This SUPPLY AGREEMENT (this “Agreement”) is made as of July 6, 2010 by and between Vishay Dale Electronics, Inc., a Delaware corporation (“Supplier”), and Vishay Advanced Technology, Ltd., an Israeli company (“Buyer”). Supplier and Buyer each may be referred to herein as a “Party” and collectively, as the “Parties”. WHEREAS, subject to the terms, conditions, commitments and undertakings herein provided, Supplier is willing to manufacture and sell those products as set forth on Exhibit A hereto (as the same may be modified from time to time pursuant to the provisions hereof, the “Products”) to Buyer, and Buyer desires to purchase the Products from Supplier, in such quantities as Buyer shall request , as provided in this Agreement; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, agree as follows: ARTICLE IDEFINITIONS For purposes of this Agreement, the following terms shall have the meanings specified in this Article I: “Affiliate” means, as applied to any Person, any other Person that, directly or indirectly, controls, is controlled by, or is under common control with that Person as of the date on which or at any time during the period for when such determination is being made. For purposes of this definition, “control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or other interests, by contract or otherwise, and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Applicable Law” means any applicable law, statute, rule or regulation of any Governmental Authority, or any outstanding order, judgment, injunction, ruling or decree by any Governmental Authority. “Buyer” has the meaning set forth in the preamble of this Agreement. “Confidential
